Exhibit 99.1 NEWS Contacts: Investors/Analysts: Brian J. Radecki - Chief Financial Officer (301) 664-9132 bradecki@costar.com Media: Timothy J. Trainor - Communications Director (301) 280-7695 ttrainor@costar.com CoStar Group, Inc. Announces First Quarter 2009 Results Net Income Increases 21% and EBITDA Increases 25% Year Over Year BETHESDA, MD – April 22, 2009 – CoStar Group, Inc. (NASDAQ: CSGP), the number one provider of information/marketing services to the commercial real estate industry, today announced that net income for the quarter ended March 31, 2009 increased 21.1% to $6.1 million, or $0.31 per diluted share, compared to $5.0 million, or $0.26 per diluted share for the quarter ended March 31, 2008.EBITDA (earnings before interest, taxes, depreciation and amortization) for the quarter ended March 31, 2009 was $14.4 million, an increase of 25.2% compared to EBITDA of $11.5 million for the quarter ended March 31, 2008. Revenues for the quarter ended March 31, 2009 were $51.4 million, compared to revenues of $52.3 million for the quarter ended March 31, 2008. Revenues in the first quarter of 2009 were impacted by unfavorable foreign exchange rate fluctuations in our International operations. As of March 31, 2009, the company had $233.5 million in cash, cash equivalents, short-term and long-term investments, an increase of $8.9 million since December 31, 2008, and no long-term debt. Year 2008-2009 Quarterly Results - Unaudited (in millions, except per share data) 2008 2009 Q1 Q2 Q3 Q4 Q1 Total Revenues $ 52.3 $ 53.5 $ 53.8 $ 52.9 $ 51.4 EBITDA 11.5 12.8 15.5 16.7 14.4 Net income 5.0 5.4 6.6 7.5 6.1 Net income per share - diluted 0.26 0.28 0.34 0.38 0.31 Weighted average outstanding shares - diluted 19.4 19.5 19.6 19.5 19.6 “In the first quarter of 2009, CoStar Group continued to deliver strong earnings through a down cycle in commercial real estate,” said CoStar Group CEO Andrew C.
